Upon the trial of an indictment for extortion in the second degree, the prosecution having rested, the defendant moved the court for a directed verdict of "not guilty" upon several grounds the details of which we deem it unnecessary to repeat. Thereupon the court excused the jury subject to call and reserved the questions presented by the motion to this court under the provisions of section 2511, R.L. 1915, as amended by Act 47, S.L. 1919. The cause was docketed in this court during the Christmas holidays and comes to our attention now for the first time. The questions reserved are vital to the issues and a decision thereon by this court is important to the prosecution as well as to the defendant. But while under some circumstances it may be desirable during the pendency of an action in the trial court to secure the decision of this court upon vital issues involved the interruption of a trial in a criminal case and the delay necessarily involved in perfecting the record on appeal and the filing of briefs in this court are incompatible with the speedy and efficient administration of justice. Under the provisions of section 2512, R.L. 1915, as amended by Act 47, S.L. 1919, the reserved questions are returned for decision by the trial court. *Page 157